Case 20-61914-bem          Doc 105    Filed 10/02/20 Entered 10/02/20 17:39:27          Desc Main
                                     Document      Page 1 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

  In re:                                              CHAPTER 11

  BAMA OAKS RETIREMENT, LLC,                          CASE NO. 20-61914-BEM
     Debtor.


                         OBJECTION TO DISCLOSURE STATEMENT

           Creditor BOKF, N.A. (“BOKF”) files its objection to the Disclosure Statement (Doc. No.

 92) filed by Debtor Bama Oaks Retirement, LLC (“Debtor”) as follows:

                                                 1.

           Debtor’s primary asset is its ownership of the Gordon Oaks Assisted Living Facility

 (“Assisted Living Facility”) and the Gordon Oaks Senior Living Center (“Independent Living

 Facility”), both located at 3145 Knollwood Drive, Mobile, AL 36693.

                                                 2.

           BOKF is the indenture trustee for (i) $5,110,000 The Medical Clinic Board of the City of

 Mobile (Second) First Mortgage Healthcare Facility Revenue Bonds (Bama Oaks Retirement,

 LLC Project) Series 2012A, (ii) $630,000 The Medical Clinic Board of the City of Mobile

 (Second) First Mortgage Healthcare Facility Revenue Bonds (Bama Oaks Retirement, LLC

 Project) Taxable Series 2012B, (iii) $10,850,000 The Medical Clinic Board of the City of Mobile

 (Second) First Mortgage Healthcare Facility Revenue Bonds (Bama Oaks Retirement, LLC Project

 II) Series 2012A, and (iv) $850,000 The Medical Clinic Board of the City of Mobile (Second) First

 Mortgage Healthcare Facility Revenue Bonds (Bama Oaks Retirement, LLC Project II) Taxable

 Series 2012B.




 9454392.3
Case 20-61914-bem         Doc 105     Filed 10/02/20 Entered 10/02/20 17:39:27              Desc Main
                                     Document      Page 2 of 4



                                                 3.

         BOKF holds first priority security interests in the Assisted Living Facility and the

 Independent Living Facility for the benefit of the bondholders.

                                                 4.

         The Disclosure Statement, at part II(I), states the Assisted Living Facility has a liquidation

 value of $12,000,000 and the Independent Living Facility has a liquidation value of $6,000,000.

                                                 5.

         The Disclosure Statement also states BOKF’s claim is $13,390,019.93.

                                                 6.

         These values are incorrect. BOKF has recently had an appraisal performed on the Assisted

 Living Facility and the Independent Living Facility. This appraisal shows the Assisted Living

 Facility has an as-is value of $6,900,000 and the Independent Living Facility has an as-is value of

 $2,300,000. Additionally, as of September 30, 2020, the total amount Debtor owed to BOKF is

 $20,823,621.57.

                                                 7.

         Given these amounts, BOKF objects to the approval of the Disclosure Statement.

                                                 8.

         Additionally, before filing this Objection, BOKF filed a Motion to Dismiss, for Relief from

 Stay, or to Appoint a Chapter 11 Trustee (“Motion to Dismiss”) (Doc. No. 104).

                                                 9.

         The Motion to Dismiss should be heard and resolved before the estate incurs expenses

 related to the solicitation of Debtor’s Chapter 11 Plan.

                                                10.




 2
 9454392.3
Case 20-61914-bem        Doc 105     Filed 10/02/20 Entered 10/02/20 17:39:27            Desc Main
                                    Document      Page 3 of 4



         BOKF reserves the right to raise these and any other objections to the Disclosure Statement

 at the hearing on approval of the Disclosure Statement and to further object to confirmation of the

 Debtor’s Chapter 11 Plan.



        Respectfully submitted, this the 2nd day of October, 2020.

                                          /s/ Walter E. Jones
                                          Walter E. Jones
                                          Georgia Bar Number 163287
                                          Patrick Silloway
                                          Georgia Bar Number 971966

                                          BALCH & BINGHAM LLP
                                          30 Ivan Allen Jr. Boulevard, N.W.
                                          Suite 700
                                          Atlanta, GA 30308
                                          Telephone: (404) 261-6020
                                          Facsimile: (404) 261-3656
                                          wjones@balch.com
                                          psilloway@balch.com


                                          Attorneys for BOKF, N.A., in its capacity as indenture
                                          trustee for (i) $5,110,000 The Medical Clinic Board of the
                                          City of Mobile (Second) First Mortgage Healthcare
                                          Facility Revenue Bonds (Bama Oaks Retirement, LLC
                                          Project) Series 2012A, (ii) $630,000 The Medical Clinic
                                          Board of the City of Mobile (Second) First Mortgage
                                          Healthcare Facility Revenue Bonds (Bama Oaks
                                          Retirement, LLC Project) Taxable Series 2012B, (iii)
                                          $10,850,000 The Medical Clinic Board of the City of
                                          Mobile (Second) First Mortgage Healthcare Facility
                                          Revenue Bonds (Bama Oaks Retirement, LLC Project II)
                                          Series 2012A, and (iv) $850,000 The Medical Clinic
                                          Board of the City of Mobile (Second) First Mortgage
                                          Healthcare Facility Revenue Bonds (Bama Oaks
                                          Retirement, LLC Project II) Taxable Series 2012B




 3
 9454392.3
Case 20-61914-bem        Doc 105    Filed 10/02/20 Entered 10/02/20 17:39:27            Desc Main
                                   Document      Page 4 of 4


                                  CERTIFICATE OF SERVICE

        I hereby certify that on October 2, 2020, I electronically filed the foregoing Objection to
 Disclosure Statement with the Clerk of the Court by using the Court's CM/ECF system, which will
 serve a notice to all counsel of record by placing a copy of the same in the United States mail,
 postage prepaid to the attached certified matrix:


                                                   /s/ Walter E. Jones
                                                   Walter E. Jones
                                                   Georgia Bar Number 163287




 4
 9454392.3
